 

 

AO 258 (Rev..02/08/2019) Judgment i ina Criminal Petty Case (Modified),

 

 

UNITED STATES DISTRICT COURT “ne e ="
SOUTHERN DISTRICT OF CALIFORNIA Wa ba oy |

   

 

 

United States of America _ JUDGMENT I Nic CRIMINAL CASE IBQEN A
Vv. . : (For Offenses Committg Eon or After November, 9B FY ome |

. Angel Cabrera-Hernandez Case Number: 3:19-mj-23426

Thomas 8. Sims
Dejendant’s Attorney

 

REGISTRATION NO. 88428298

-THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

L] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense. . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) _ 1
C1 The defendant has been found not guilty on count(s) _
C1 Count(s) __ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
~ imprisoned for. aterm of:

 

re SERVED. O days

Assessment: $10 WAIVED Fine: WAIVED

XX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation eerees removal, pe ler ai i ia

L ot vee edarenen be deported/removed with relative, Ie e ae charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered.to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

yo . ~ . ’
Received LE" Z Fe WANS :
DUSM HONORABLE ROBERT A. MCQUAID
. UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | | | 3:19-mj-23426

 
